Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020, 10/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al.  (Pub. No.: JP 2017-073256 A, machine translation attached) in view of Sang et al. (Pub. No.: KR 10-1312984 B1 machine translation attached).

Regarding claim 1, Kataoka teaches that an electronic device (FIG. 1-2, a lighting control device 10) comprising: 
A housing (FIG. 1-2, 40);
a plurality of output devices (FIG. 4, 40a, 40b, 40c) configured to be visually exposed through a portion of the housing and disposed at different positions (paragraph [0021], “the luminaire 40 includes, for example, a plurality of light sources having different color temperatures”); 
at least one sensor (FIG. 2,  a sensor unit 20); and 
a processor (FIG. 2, 30) positioned in the housing and operatively connected to the plurality of output devices and the at least one sensor (FIG. 2), wherein the processor is configured to,
 obtain a plurality of first distance values between the plurality of output devices and an object through a first signal output using the at least one sensor (FIG. 4, and paragraph [0028]), output light through at least one first output device selected from among the plurality of output devices, based on at least one first distance value belonging to distance values in a first specified range among the plurality of first distance values (paragraph [0036], “the brightness of the luminaire 40a can be changed to the desired brightness of the user 100 according to the operation in which the distance of the hand 110 in the grasped state changes from the luminaire 40a. can Here, the operation of changing the distance from the lighting equipment 40a is an operation of moving in the direction from the user 100 to the lighting equipment 40a”), 
detect movement of the object after the light is output (paragraph [0017], “the sensor unit 20 detects the first state and the second state as the state of the hand of the user 100”), 
obtain a plurality of second distance values between the plurality of output devices and the object through a second signal output using the at least one sensor, in response to the movement being detected (FIG. 8a , and paragraph [0059], “FIG. 8A shows how the hand 110 in the gripped state is moving to the right or to the left with respect to the luminaire 40a. Further, in the arrow shown in FIG. 8A, the color temperature of the luminaire 40a becomes higher as the hand 110 in the grasped state moves to the right with respect to the luminaire 40a, and the illumination increases as the hand 110 moves to the left. It shows that the color temperature of the instrument 40a becomes low”)
 output light through at least one second output device selected from among the plurality of output devices, based on at least one second distance value belonging to values in a second specified range among the plurality of second distance values (FIG. 8b and (paragraph [0061], “the control unit 30 moves in a direction substantially perpendicular to the direction of the hand 110 in which the sensor unit 20 is in the second state (grasping state) from the user 100 to the predetermined luminaire 40. By detecting the movement of the lighting fixture 40, the brightness of the predetermined lighting fixture 40 is changed. 600 Then, the control unit 30 fixes the color temperature of the predetermined lighting fixture 40 by the sensor unit 20 detecting the operation in which the hand 110 is in the first state (the operation of opening the hand 110)”).

	Kataoka does not explicitly disclose sensor positioned in the housing and disposed at a position adjacent to the positions at which the plurality of output devices are disposed.
Sang teaches sensor positioned in the housing and disposed at a position adjacent to the positions at which the plurality of output devices are disposed (FIG. 2 and paragraph [0025], “a plurality of motion detection sensors It is configured to include a sensor network 30 composed of 31 and a control unit 40 interlocked with the sensor network 30” and paragraph [0032], “one motion detection sensor 31 in the sensor network 30 sensed the movement, and the control unit 40 instructs the visible light LED light source unit 10 and the camera 20 to turn on and shoot, respectively and paragraph [0034], “lighting and shooting are performed while tracking movement in an embodiment of the visible light LED camera security system”). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kataoka in view of Sang to incorporate sensor positioned in the housing at a position adjacent to the positions at which the plurality of output devices that sensor operates and continuously moves the trajectory It is characterized in that it is configured to track and perform detection (Sang, paragraph [0036]).

Regarding claim 2, Kataoka as modified above further teaches wherein the at least a portion of the housing has a circular shape (FIG. 1, FIG. 4, 40), straight-line shape, a triangular shape, a square shape, a rectangular shape, a polygonal shape, or an elliptical shape, and wherein the plurality of output devices are arranged to surround the housing at specified intervals (paragraph [0021], “the luminaire 40 includes, for example, a plurality of light sources having different color temperatures”).

Regarding claim 3, Kataoka as modified above further teaches wherein the processor is configured to control the plurality of output devices to increase a number of output devices that output light when the second distance value is smaller than the first distance value (Fig. 8a, 8b and paragraph [0061]).

Regarding claim 4, Kataoka as modified above further teaches the processor is configured to control the plurality of output devices to change a brightness or color of light output from the at least one output device based on at least one of the first distance value or the second distance value (Fig. 8a, 8b and paragraphs [0059]-[0061]). .	
Regarding claim 5, Kataoka as modified above further teaches the processor is configured to: obtain a plurality of third distance values between the plurality of output devices and a second object through a third signal output from the at least one sensor, and output light through at least one third output device (FIG. 4, 40c) selected from among the plurality of output devices based on at least one third distance belonging to values in a third specified range among the plurality of third distance values, while light is output through the at least one second output device (paragraph [0028], “Similarly, when the control unit 30 determines that the hand 110 in the open state of the sensor unit 20 is detecting that the hand 110 is facing the direction of the luminaire 40c, the control unit 30 determines that the luminaire 40c is facing. Is specified as the control target”).

Regarding claim 6, Kataoka as modified above further teaches the processor is configured to control the plurality of output devices such that a color of first light output from the at least one second output device and a color of the second light output from the at least one third output device are different from each other (paragraph [0021], “The luminaire 40 may include, for example, a light source composed of a red LED, a green LED, and a blue LED, and the luminaire 40 may be provided by adjusting the ratio of the light outputs of the red LED, the green LED, and the blue LED. The color temperature of the light output by the LED may be changed to adjust the color”, here luminaire 40 consists of first light output 40a, second light output 40b).

Regarding claim 7, Kataoka as modified above further teaches the processor is configured to output third light having a color different from the color of the first light and the color of the second light through at least one output device that overlaps among the output devices including the at least one second output device and the at least one third output device (paragraph [0021], “The luminaire 40 may include, for example, a light source composed of a red LED, a green LED, and a blue LED, and the luminaire 40 may be provided by adjusting the ratio of the light outputs of the red LED, the green LED, and the blue LED. The color temperature of the light output by the LED may be changed to adjust the color”, here luminaire 40 consists of first light output 40a, second light output 40b, third light output 40c).

Regarding claim 8, Kataoka as modified above further teaches the processor is configured to control the plurality of output devices so as not to output light when the second distance values are larger than a threshold distance value (Fig. 9, 10 and paragraph [0073], “the sensor unit 20 does not detect the user 100 within the detectable range of the sensor unit 20, the control unit 30 has at least one luminaire 40 associated with the sensor unit 20 (for example, the luminaire 40a~40c may be turned off”).

Regarding claim 9, Kataoka teaches obtaining a plurality of first distance values between a plurality of output devices (FIG. 4, 40a, 40b, 40c) and an object (FIG. 1, 4, 100, 110 and paragraph [0028]); 
outputting light through at least one first output device selected from among the plurality of output devices, based on at least one first distance value belonging to distance values in a first specified range among the plurality of first distance values ; (paragraph [0036], “the brightness of the luminaire 40a can be changed to the desired brightness of the user 100 according to the operation in which the distance of the hand 110 in the grasped state changes from the luminaire 40a. can Here, the operation of changing the distance from the lighting equipment 40a is an operation of moving in the direction from the user 100 to the lighting equipment 40a”) 
obtaining a plurality of second distance values between the plurality of output devices and the object in response to a change in a position of the object after the light is output (FIG. 8a, and paragraph [0059], “FIG. 8A shows how the hand 110 in the gripped state is moving to the right or to the left with respect to the luminaire 40a. Further, in the arrow shown in FIG. 8A, the color temperature of the luminaire 40a becomes higher as the hand 110 in the grasped state moves to the right with respect to the luminaire 40a, and the illumination increases as the hand 110 moves to the left. It shows that the color temperature of the instrument 40a becomes low”); and 
outputting light through at least one second output device selected from among the plurality of output devices, based on at least one second distance value belonging to values in a second specified range among the plurality of second distance values  (FIG. 8b and (paragraph [0061], “the control unit 30 moves in a direction substantially perpendicular to the direction of the hand 110 in which the sensor unit 20 is in the second state (grasping state) from the user 100 to the predetermined luminaire 40. By detecting the movement of the lighting fixture 40, the brightness of the predetermined lighting fixture 40 is changed. 600 Then, the control unit 30 fixes the color temperature of the predetermined lighting fixture 40 by the sensor unit 20 detecting the operation in which the hand 110 is in the first state (the operation of opening the hand 110)”).
Kataoka does not explicitly disclose obtaining (device) included in the electronic device.
Sang teaches obtaining device (sensors included in the electronic device  (FIG. 2 and paragraph [0025], “a plurality of motion detection sensors It is configured to include a sensor network 30 composed of 31 and a control unit 40 interlocked with the sensor network 30” and paragraph [0032], “one motion detection sensor 31 in the sensor network 30 sensed the movement, and the control unit 40 instructs the visible light LED light source unit 10 and the camera 20 to turn on and shoot, respectively and paragraph [0034], “lighting and shooting are performed while tracking movement in an embodiment of the visible light LED camera security system”). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kataoka in view of Sang to incorporate obtaining (device) included in the electronic device at which the plurality of output devices that sensor operates and continuously moves the trajectory It is characterized in that it is configured to track and perform detection (Sang, paragraph [0036]).

Regarding claim 10, Kataoka as modified above further teaches the outputting of the light through the at least one second output device includes controlling the plurality of output devices to increase a number of output devices that output light when the second distance value is smaller than the first distance value (Fig. 8a, 8b and paragraph [0061]).

Regarding claim 11, Kataoka as modified above further teaches the outputting of the light through the at least one second output device includes controlling the plurality of output devices to change a brightness or color of light output from the at least one output device based on at least one of the first distance value and the second distance value (Fig. 8a, 8b and paragraphs [0059]-[0061]).

Regarding claim 12, Kataoka as modified above further teaches obtaining a plurality of third distance values between the plurality of output devices and a second object; and outputting light through at least one third output device (FIG. 4, 40c) selected from among the plurality of output devices based on at least one third distance belonging to values in a third specified range among the plurality of third distance values, while the light is output through the at least one second output device (paragraph [0028], “Similarly, when the control unit 30 determines that the hand 110 in the open state of the sensor unit 20 is detecting that the hand 110 is facing the direction of the luminaire 40c, the control unit 30 determines that the luminaire 40c is facing. Is specified as the control target”).

Regarding claim 13, Kataoka as modified above further teaches the outputting of the light through the at least one third output device includes controlling the plurality of output devices such that a color of first light output through the at least one second output device and a color of second light output through the at least one third output device are different from each other (paragraph [0021], “The luminaire 40 may include, for example, a light source composed of a red LED, a green LED, and a blue LED, and the luminaire 40 may be provided by adjusting the ratio of the light outputs of the red LED, the green LED, and the blue LED. The color temperature of the light output by the LED may be changed to adjust the color”, here luminaire 40 consists of first light output 40a, second light output 40b).

Regarding claim 14, Kataoka as modified above further teaches the outputting of the light through the at least one third output device includes outputting third light having a color different from the color of the first light and the color of the second light through output devices that overlap among the at least one second output device and the at least one third output device (paragraph [0021], “The luminaire 40 may include, for example, a light source composed of a red LED, a green LED, and a blue LED, and the luminaire 40 may be provided by adjusting the ratio of the light outputs of the red LED, the green LED, and the blue LED. The color temperature of the light output by the LED may be changed to adjust the color”, here luminaire 40 consists of first light output 40a, second light output 40b, third light output 40c).

Regarding claim 15, Kataoka as modified above further teaches controlling the plurality of output devices so as not to output light when the second distance values are larger than a threshold distance value (Fig. 9, 10 and paragraph [0073], “the sensor unit 20 does not detect the user 100 within the detectable range of the sensor unit 20, the control unit 30 has at least one luminaire 40 associated with the sensor unit 20 (for example, the luminaire 40a ~ 40c may be turned off”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831